Per Curiam:

Appellant’s application, under the South Carolina Private Detective and Private Security Agencies Act (Section 40-17-10 et seq., 1976 Code of Laws) for a license to engage in the business of a private detective was denied. He was subsequently indicted on a criminal charge for allegedly violating the provisions of the Act. He thereafter instituted this action seeking to enjoin the proper officials from prosecuting him for the alleged violation, on the grounds that (1) the Private Detective and Private Security Agencies Act was unconstitutionally vague in defining the qualifications for a private detective license and (2) the statute was unconstitutional in that it failed to afford an applicant a hearing prior to denial of a license. The lower court held that the statute in question was constitutional and denied injunctive relief. The appeal is dismissed.
The record in this case fails to disclose why appellant’s application for a license was denied. The statute in question (Section 40-17-50) sets forth at least seven (7) qualifications which an appellant must meet for the issuance of a license to engage in the business of a private detective. Therefore, since we are not informed of why appellant’s application was denied, there is no factual basis upon which to determine whether there is any issue for review by this Court.
The appeal is accordingly dismissed.